In an action to recover damages for personal injuries and for expenses and loss of services, judgment entered on a verdict in favor of plaintiffs, as reduced by stipulation, unanimously affirmed, with costs. Under the circumstances the jury was entitled to find that the objects which tripped the infant and completely pierced her eye, requiring its removal, were part of the debris which defendant permitted to accumulate for years in the play area for children of its tenants. Present — MacCrate, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ.